DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 16, and 19-30 are pending.
Claims 1-15 and 17-18 are cancelled.
Claims 16, 19, and 25 are amended.
Response to Arguments
Applicant’s arguments, see page 6, filed 03/07/2022, with respect to the 102 and 103 rejections have been fully considered and are persuasive.  The respective 102 and 103 rejections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 6-7, filed 03/07/2022, with respect to the specification objections have been fully considered and are persuasive.  The abstract objection have been withdrawn per applicant’s arguments.
Allowable Subject Matter
Claims 16, and 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Caterpillar SARL WO2016198376 (hereinafter “Caterpillar”) discloses a front linkage for a construction machine which can uniquely calculate the rotation angle of the work tool relative to the arm and which can prevent the angle detection device from being damaged by contact with the soil during the digging work. With reference to Fig. 1, the front linkage (8) for a construction machine has an arm (20), a first link (28) in which one end portion is pivotally 
However, Caterpillar fails to disclose the rotation angle sensor is configured to detect a rotation of the position encoder element relative to the rotation angle sensor, wherein the first retaining element is configured to guide the rotation angle sensor via a guide formed between the first retaining element and the second retaining element so as to be rotatable relative to the position encoder element on the second retaining element, wherein one of either the first or the second retaining elements comprises a groove as the guide, while the other of the first or the second retaining elements comprises at least one projection that engages in the groove, wherein one of either the first or the second retaining elements comprises at least two retaining element parts interlocked to the other of the first or the second retaining elements. This configuration allows for an easier way to design an accurate and secure guide between two respective holding elements. It also allows for accurate and inexpensive and durable rotation angle measurement which increases the life of the device.

However, Ootake fails to disclose the rotation angle sensor is configured to detect a rotation of the position encoder element relative to the rotation angle sensor, wherein the first retaining element is configured to guide the rotation angle sensor via a guide formed between the first retaining element and the second retaining element so as to be rotatable relative to the position encoder element on the second retaining element, wherein one of either the first or the second retaining elements comprises a groove as the guide, while the other of the first or the second retaining elements comprises at least one projection that engages in the groove, wherein one of either the first or the second retaining elements comprises at least two retaining element parts interlocked to the other of the first or the second retaining elements. This configuration allows for an easier way to design an accurate and secure guide between two respective holding elements. It also allows for accurate and inexpensive and durable rotation angle measurement which increases the life of the device.
Prior arts such as Caterpillar and Ootake made available do not teach, or fairly suggest,  the rotation angle sensor is configured to detect a rotation of the position encoder element 
Hence the best prior art of record fails to teach the invention as set forth in claims 16, and 19-30 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855